AGREEMENT



            This Agreement is entered into this 24th day of August, 2004 by and
between Groupo Aquinas, and Trans Max Technologies, Inc., a Nevada corporation. 




RECITALS



1.         Whereas, Groupo Aquinas has entered into an Agreement to market and
purchase of technology with Victor Vartovy, and;

                        

            Whereas Trans Max Technologies, Inc. wishes to acquire the rights of
Groupo Aquinas in the Marketing and Purchasing Agreement and;



            Whereas Groupo Aquinas is willing to assign their position in the
contract with Victor Vartovy and;



            Whereas the parties intend for this to be a tax-free transfer under
the provisions of the Internal Revenue Code as applicable,

             Now therefore it is hereby agreed as follows;

           a.         Groupo Aquinas hereby assigns all of their right, title
and interest in the Agreement of August 23, 2004 between Groupo Aquinas and
Victor Vartovy, to Trans Max Technologies, Inc.

          b.        In consideration, thereof, Trans Max Technologies, Inc.
agrees to pay Groupo Aquinas by issuing 50,000,000 shares of stock in Trans Max
Technologies, Inc. to Groupo Aquinas.

/s/ Raymond Brouzes                                          
Raymond Brouzes, President
Trans Max Technologies, Inc.



/s/ Samuel J. Higgins                                        
Samuel J. Higgins, Managing Director
Groupo Aquinas